COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00255-CV


DREAM CREEK ENTERPRISES,                                           APPELLANTS
INC. AND RAMEY J. KEETH

                                         V.

BBL BUILDERS, LP                                                      APPELLEE


                                     ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CV14-1224

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On August 19, 2014, and September 3, 2014, we notified appellants in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the $195 filing fee was paid.         See Tex. R. App. P. 42.3(c).

Appellants have not paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).


      1
       See Tex. R. App. P. 47.4.
      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: September 25, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2